                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                                 4:12CR3074

     vs.
                                                               ORDER
JOHN FRANCISCO LASTRA,

                  Defendant.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 92), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release which
     were imposed at sentencing except as follows:

           The defendant shall be released to reside at Campus for Hope in
           Omaha and participate in that facility’s substance abuse treatment
           program. The defendant shall fully comply with the requirements of
           defendant’s treatment plan and all rules of the Campus for Hope
           facility. If the defendant is discharged from the facility for any
           reason whatsoever, or leaves the premises of the facility without
           authorization, Defendant shall promptly report to the supervising
           officer or to any law enforcement officer. In addition, irrespective of
           whether Defendant self-reports upon discharge or leaving the
           facility, the United States Marshal, and/or any law enforcement
           officer is hereby authorized and ordered to take the defendant into
           custody and detain the defendant pending a prompt hearing before
           the court.

3)   The defendant shall arrive at Campus for Hope by 10:00 a.m. on June 28, 2019.
     Defense counsel shall communicate with the Marshal to arrange for Defendant’s
     release to the Federal Public Defenders Office for transport to Campus for Hope.

     Dated this 18th day of June, 2019.
                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
